     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 1 of 18 Page ID #:613



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9
10    TORRANCE EGAN BLACK,                  )       Case No. CV 20-11823-MCS (AS)
                                            )
11                        Petitioner,       )       FINAL REPORT AND RECOMMENDATION
                                            )
12                 v.                       )       OF A UNITED STATES MAGISTRATE
                                            )
13    JIM ROBERTSON,                        )       JUDGE
                                            )
14                        Respondent.       )
                                            )
15                                          )
16
            This Final Report and Recommendation is submitted to the
17
      Honorable      Mark C. Scarsi, United States District Judge, pursuant
18
      to 28 U.S.C. § 636 and General Order 05-07 of the United States
19
      District Court for the Central District of California.
20
21
                                     I. PROCEEDINGS
22
23          On December 29, 2020, Torrance Egan Black (“Petitioner”)
24    constructively filed a Petition for Writ of Habeas Corpus by a
25    Person    in      Federal   Custody   pursuant        to   28   U.S.C.   §   2241
26
27
28                                              1
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 2 of 18 Page ID #:614



 1    (“Petition”).     (Dkt. No. 1).1
 2
 3          On January 28, 2021,     Petitioner constructively filed a First
 4    Amended Petition for Writ of Habeas Corpus by a Person in Federal
 5    Custody pursuant to 28 U.S.C. § 2241 (Dkt. No. 4),2 which the Court
 6    construed as a First Amended Petition by a Person in State Custody
 7    pursuant to 28 U.S.C. § 2254 (“First Amended Petition”) (see Dkt
 8    No. 5 at 1-2).
 9
10          The First Amended Petition asserts the following claims for
11    federal habeas relief:      (1) The trial court lacked jurisdiction to
12    hear or try the case against Petitioner; (2) Petitioner was
13    extradited from Michigan to California based on an unauthorized
14    demand; and (3) Petitioner is not required to exhaust his state
15    remedies on Grounds One and Two of the First Amended Petition
16
17          1
                The Petition and an attached Proof of Service by Mail
      were signed on December 29, 2020, and the Petition was filed with
18    the Clerk of the Court on December 31, 2020.
19
           A habeas petition is constructively filed on the date a
20    prisoner presents his federal habeas petition to prison authorities
      for forwarding to the Clerk of the Court. Saffold v. Newland, 250
21    F.3d 1262, 1268 (9th Cir. 2000), vacated on other grounds, 536 U.S.
      214 (2002); Huizar v. Carey, 273 F.3d 1220, 1222 (9th Cir. 2001).
22    The Court will consider December 29, 2020, the date on which the
      Petition and the attached Proof of Service by Mail were signed, as
23    the filing date.
24          2
                The First Amended Petition and an attached Proof of
      Service by Mail were signed on January 28, 2021, and the First
25
      Amended Petition was filed with the Clerk of the Court on February
26    1, 2021. The Court will consider January 28, 2021, the date on
      which the First Amended Petition and the attached Proof of Service
27    by Mail were signed, as the filing date.

28                                          2
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 3 of 18 Page ID #:615



 1    because exhaustion would be futile. (First Amended Petition at 3-4
 2    [3 pages]).3
 3
 4          On March 3, 2021, Respondent filed a Motion to Dismiss the
 5    First      Amended   Petition     (“Motion      to    Dismiss”)(Dkt.   No.    8),
 6    contending that the First Amended Petition is time barred.                   (See
 7    Motion to Dismiss at 1, Memorandum of Points and Authorities
 8    [“Memorandum”] at 3-5).
 9
10          On March 24, 2021, Petitioner filed an Opposition to the
11    Motion to Dismiss (“Opposition”).             (Dkt. No. 15).
12
13          On     April   5,   2021,     the       Court   issued   a   Report    and
14    Recommendation, recommending that the District Judge grant the
15    Motion to Dismiss, deny the First Amended Petition, and dismiss
16    this action with prejudice.         (Dkt. No. 17).          On April 23, 2021,
17    Petitioner filed an Objection to the Report and Recommendation
18    (“Objection”).       (Dkt. No. 19).
19
20          This Final Report and Recommendation now issues.
21
22          For the reasons stated below, it is recommended that the First
23
24          3
                Since the extradition claim alleged in Ground Two of the
      First Amended Petition appears to correspond to the sole claim
25    alleged in the Petition, (see Petition at 3-3(a) [2 pages]), the
26    Court will use the constructive filing date of the Petition
      (December 29, 2020), in its analysis of the statute of limitations.
27
28                                              3
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 4 of 18 Page ID #:616



 1    Amended Petition be DENIED and this action be DISMISSED with
 2    prejudice.
 3
 4                                 II.    BACKGROUND
 5
 6          On August 14, 1998, Petitioner was convicted (pursuant to a
 7    plea) in Los Angeles County Superior Court, Case Number BA099731,
 8    of three counts of first degree murder in violation of California
 9    Penal Code (“P.C.”) § 187(a) (Counts 1, 3 and 4), one count of
10    attempted murder in violation of P.C. §§ 664/187(a) (Count 5), and
11    one count of second degree robbery in violation of P.C. § 211
12    (Count 2), and admitted the special allegations that he committed
13    multiple murders in violation of P.C. § 190.2(a)(3) and that he
14    committed one of the murders during a robbery in violation of P.C.
15    § 190.2(a)(17).      As part of the plea agreement, Petitioner also
16    pleaded guilty to one count of first degree murder in violation of
17    P.C. § 187, in San Bernardino County Superior Court, Case Number
18    FWV16149.    (See Respondent’s Notice of Lodging [“Lodgment”] No. 1
19    at 1,4 No. 3 at 1, No. 5 at 13-17, No. 17 at 34-35; First Amended
20    Petition at 2).
21
22          On August 20, 1998, the trial court in the San Bernardino
23    County Superior Court case sentenced Petitioner, in accordance with
24    the terms of the plea agreement, to state prison for 25 years to
25
26          4
                The Court refers to page numbers of lodged documents
27    using the ECF numbering system.

28                                          4
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 5 of 18 Page ID #:617



 1    life on the first degree murder conviction. (See Lodgment No. 2 at
 2    1-4, No. 3 at 2).     On October 2, 1998, the trial court in the Los
 3    Angeles    County   Superior   Court       case   sentenced   Petitioner,   in
 4    accordance with the terms of the plea agreement, to state prison
 5    for life without the possibility of parole on Counts 1,3 and 4, a
 6    concurrent term of 7 years on Count 5, and a concurrent term of 3
 7    years on Count 2.      (See Lodgment No. 1 at 4-7, No. 17 at 36-38;
 8    First Amended Petition at 2).
 9
10          Petitioner did not appeal his convictions or sentence to the
11    California Court of Appeal or the California Supreme Court.             (See
12    First Amended Petition at 2; http://appellatecases.courtinfo.ca.gov
13    [last visited April 5, 2021]).
14
15          State Habeas Petitions
16
17          Petitioner filed the following state habeas petitions:5
18
19          On December 7, 2016, Petitioner filed a habeas petition with
20    the Los Angeles County Superior Court, which, on January 27, 2017,
21    denied the petition.      (See Lodgment No. 1 at 3, No. 17 at 39-40).
22
23
            5
                Since, as discussed infra, Petitioner did not file the
24    habeas petitions within the limitations period, he is not entitled
      to the benefit of the “mailbox rule” in which a petition is deemed
25
      filed at the time it is delivered to prison authorities for
26    forwarding to the Court. Stillman v. LaMarque, 319 F.3d 1199, 1201
      (9th Cir. 2003). Accordingly, the Court will consider the date on
27    which these petitions were filed as the filing date.

28                                           5
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 6 of 18 Page ID #:618



 1            On December 8, 2016, Petitioner filed a habeas petition with
 2    the San Bernardino County Superior Court, which, on January 10,
 3    2017, denied the petition.        (See Lodgment No. 4).
 4
 5            On December 3, 2019, and January 6, 2020, Petitioner filed a
 6    second habeas petition and a petition for dismissal pursuant to
 7    P.C. § 1385, respectively, with the Los Angeles County Superior
 8    Court.     (See Lodgment Nos. 5-6).       The Los Angeles County Superior
 9    Court denied both petitions on January 22, 2020, and January 23,
10    2020.     (See Lodgment Nos. 7-8).
11
12            On December 9, 2019 (while Petitioner’s second Los Angeles
13    County Superior Court habeas petition was pending), Petitioner
14    filed a second habeas petition with the San Bernardino County
15    Superior Court, which denied the petition on January 31, 2020.
16    (See Lodgment Nos. 9-11).
17
18            On January 7, 2020 (while Petitioner’s second habeas petitions
19    were pending in the Los Angeles County Superior Court and the San
20    Bernardino    County   Superior    Court),   Petitioner   filed   a   habeas
21    petition with the California Court of Appeal, which denied the
22    petition on January 13, 2020.       (See Lodgment Nos. 12-14).
23
24            On January 10, 2020 (while Petitioner’s first California Court
25    of Appeal habeas petition was pending), Petitioner filed a second
26    habeas petition with the California Court of Appeal, which denied
27
28                                          6
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 7 of 18 Page ID #:619



 1    the petition on March 18, 2020.         (See Lodgment Nos. 15-16, 18-19).
 2
 3          On January 17, 2020, January 24, 2020, and February 3, 2020,
 4    respectively (while Petitioner’s second California Court of Appeal
 5    habeas petition was pending), Petitioner filed habeas petitions
 6    with the California Supreme Court, (see Lodgment Nos. 21, 23, 25),
 7    were denied on April 15, 2020. (See Lodgment No. 20, 22, 24).
 8
 9          On December 9, 2020, Petitioner filed a third habeas petition
10    with the Los Angeles County Superior Court. (See Lodgment No. 1 at
11    3).   According to Respondent, as of March 3, 2021, the Los Angeles
12    County Superior Court had not yet ruled on the petition.                 (See
13    Motion to Dismiss, Memorandum at 2).
14
15          On January 14, 2021 (after the instant Petition was filed),
16    Petitioner filed a petition for resentencing pursuant to P.C. §
17    1170.95 in the Los Angeles County Superior Court.             (See Lodgment
18    No. 1 at 3).      According to Respondent, a hearing on the petition
19    for resentencing was scheduled for March 18, 2021.            (See Motion to
20    Dismiss, Memorandum at 2).6
21
22          As stated above, the Petition was constructively filed on
23    December    29,    2020,    and   the       First   Amended   Petition   was
24
25          6
                The status of the petition for resentencing is not
26    material to the Court’s analysis of the statute of limitations and
      the timeliness of the Petition and the First Amended Petition
27    before the Court.

28                                            7
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 8 of 18 Page ID #:620



 1    constructively filed on January 28, 2021.
 2
 3                                III.    DISCUSSION
 4
 5    1.    The Petition is Time Barred
 6
 7          A.    The Limitations Period
 8
 9          The Antiterrorism and Effective Death Penalty Act (“AEDPA”)
10    applies to the Petition because it was filed after the statute’s
11    effective date of April 24, 1996.         See Lindh v. Murphy, 521 U.S.
12    320, 322-23 (1997).      Under AEDPA, state prisoners must file their
13    federal habeas petitions within one-year of the latest of the
14    following dates:
15
16          (A)   the date on which the judgment became final by the
                  conclusion of direct review or the expiration of
17                the time for seeking such review;
18          (B)   the date on which the impediment to filing an
                  application created by State action in violation of
19                the Constitution or laws of the United States is
                  removed, if the applicant was prevented from filing
20                by such State action;
21          (C)   the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if
22                the right has been newly recognized by the Supreme
                  Court and made retroactively applicable to cases on
23                collateral review; or
24          (D)   the date on which the factual predicate of the
                  claim or claims presented could have been
25                discovered through the exercise of due diligence.
26
      28 U.S.C. § 2244(d)(1).      “AEDPA’s one-year statute of limitations
27
28                                          8
     Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 9 of 18 Page ID #:621



 1    in § 2244(d)(1) applies to each claim in a habeas application on an
 2    individual basis.”       Mardesich v. Cate, 668 F.3d 1164, 1171 (9th
 3    Cir. 2012).       The limitations period is tolled when a prisoner
 4    properly files an application for state post-conviction review
 5    (statutory tolling) and may also be tolled during reasonable
 6    periods    of    time   between    such       state    habeas    proceedings      (gap
 7    tolling).       28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 U.S.
 8    408, 410 (2005).
 9
10          AEDPA’s limitations period may also be tolled for equitable
11    reasons “in appropriate cases.”           Holland v. Florida, 560 U.S. 631,
12    645 (2010).        The Ninth Circuit recognizes the availability of
13    equitable    tolling    of   the   one-year       statute       of    limitations    in
14    situations where “extraordinary circumstances beyond a prisoner’s
15    control make it impossible to file a petition on time.” Spitsyn v.
16    Moore, 345 F.3d 796, 799 (9th Cir. 2003).                            A prisoner must
17    establish that: (1) he has been pursuing his rights diligently; and
18    (2) some extraordinary circumstance caused the delay. Holland, 560
19    U.S. at 649.        This is a highly fact-dependent determination.
20    Spitsyn, 345 F.3d at 799.
21
22          B.    Petitioner Did Not            File        His   Petition     Within     The
                  Limitations Period
23
24
            As indicated above, a petitioner ordinarily has one-year from
25
      the date that the state court’s judgment becomes final to file a
26
      federal habeas petition.           See 28 U.S.C. § 2244(d)(1).                A case
27
28                                              9
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 10 of 18 Page ID #:622



 1   becomes final at “the conclusion of direct review or the expiration
 2   of the time for seeking such review.”      28 U.S.C. § 2244(d)(1)(A).
 3
 4        Since Petitioner did not appeal his convictions or sentence to
 5   the California Court of Appeal or the California Supreme Court,
 6   Petitioner was unable to petition the United States Supreme Court
 7   for a writ of certiorari.    See 28 U.S.C. §§ 1257 and 2101(d); Sup.
 8   Ct. R. 13.1.     Thus, Petitioner’s conviction became final on
 9   December 1, 1998, sixty days after he was sentenced in the Los
10   Angeles County Superior Court on October 2, 1998.        See Cal. Rules
11   of Court, Rule 8.308(a); former Cal. Rules of Court, Rule 31(a);
12   see also Caspari v. Bohlen, 510 U.S. 383, 390 (1994)(“A state
13   conviction and sentence become final for purposes of retroactivity
14   analysis when the availability of direct appeal to the state courts
15   has been exhausted and the time for filing a petition for a writ of
16   certiorari has elapsed or a timely petition has been finally
17   denied.”).   Therefore, the AEDPA one-year limitations period began
18   to run on December 2, 1998 and, absent the application of an
19   alternate start date under § 2244(d)(1),7 or sufficient statutory
20   or equitable tolling, the limitations period expired one year
21   later, on December 1, 1999.      See Patterson v. Stewart, 251 F.3d
22   1243, 1246 (9th Cir. 2001).
23
24
25        7
               Since Petitioner does not allege the applicability of any
26   circumstances that would delay the running of the statute of
     limitations (see 28 U.S.C. § 2244(d)(1)(B)-(D)), the Court will not
27   address those provisions.

28                                      10
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 11 of 18 Page ID #:623



 1            The instant Petition, constructively filed on December 29,
 2   2020, was filed more than twenty-one years after the statute of
 3   limitations expired on December 2, 1999. Therefore, absent grounds
 4   for statutory or equitable tolling, the First Amended Petition is
 5   untimely.
 6
 7        C.     Petitioner Is Not Entitled To Statutory or Equitable
                 Equitable Tolling
 8
 9        Petitioner is not entitled to statutory tolling during the
10   pendency of his state habeas and other post-conviction petitions
11   (see Lodgment No. 1 at 3, Nos. 4-16, No. 17 at 39-40, Nos. 18-25).8
12   This is because a petition for state post-conviction or other
13   collateral review filed after the conclusion of the limitations
14   period cannot reinitiate the limitations period.        See Ferguson v.
15   Palmateer, 321 F.3d 820, 823 (9th Cir. 2003)(“[S]ection 2244(d)
16   does not permit the reinitiation of the limitations period that has
17   ended before the state petition was filed”); Jiminez v. Rice, 276
18   F.3d 478, 482 (9th Cir. 2001)(filing of state habeas petition “well
19   after the AEDPA statute of limitations ended” does not affect the
20   limitations bar); Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir.
21   2000)(“[A] state-court petition . . . that is filed following the
22   expiration of the limitations period cannot toll that period
23   because there is no period remaining to be tolled.”).
24
25
          8
26             In the Objection, Petitioner conclusorily asserts that he
     is entitled to statutory tolling (see Objection at 1, 6), but he
27   does not provide any argument supporting his assertion.

28                                      11
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 12 of 18 Page ID #:624



 1        The    United    States      Supreme    Court   has     recognized     the
 2   availability of equitable tolling to the one-year statute of
 3   limitations   in     “extraordinary    circumstances,”       such   as    those
 4   involving “serious instances of attorney misconduct.” Holland, 560
 5   U.S. at 649-52.      The Ninth Circuit recognizes the availability of
 6   equitable   tolling    of   the   one-year    statute   of   limitations    in
 7   situations where extraordinary circumstances beyond a prisoner’s
 8   control make it impossible to file a petition on time.              Spitsyn,
 9   345 F.3d at 799.        The words “extraordinary” and “impossible”
10   suggest the limited availability of this doctrine and, to date, the
11   Ninth Circuit has found very few circumstances which warrant
12   equitable tolling.9 See Waldron-Ramsey v. Pacholke, 556 F.3d 1008,
13
          9
14             See e.g., Grant v. Swarthout, 862 F.3d 914, 925-26 (9th
     Cir. 2017)(equitable tolling warranted where prison officials
15   failed to provide petitioner with a requested prison account
     certificate, a document the petitioner needed in order to file his
16   habeas petition); Luna v. Kernan, 784 F.3d 640, 646-49 (9th Cir.
     2015)(equitable tolling warranted where petitioner’s counsel
17   voluntarily dismissed petitioner’s timely federal habeas petition
     for no good reason, misled petitioner to believe that a fully
18   exhausted federal habeas petition would be filed “shortly” [without
     informing petitioner that the statute of limitations was going to
19   run in three weeks]), and misled petitioner to believe - for more
20   than six years - that his federal habeas petition was moving
     forward toward a hearing on the merits); Rudin v. Myles, 781 F.3d
21   1043, 1056-59 (9th Cir. 2015)(equitable tolling warranted where
     petitioner’s first counsel abandoned petitioner by making minimal
22   visits to petitioner and then stopping the visits, blocking
     petitioner’s phone calls, not showing an intention at post-
23   conviction hearings to actually represent petitioner, and failing
     to provide petitioner with reasons for counsel’s delay; and where
24   the state affirmatively misled petitioner into believing that the
     state court had excused petitioner’s late filing and that the
25
     statute of limitations would be statutorily tolled); Gibbs v.
26   LeGrand, 767 F.3d 879, 886-88 (9th Cir. 2014)(equitable tolling
     warranted where petitioner’s counsel abandoned petitioner by
27   failing to notify him of the state supreme court’s denial of his

28                                         12
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 13 of 18 Page ID #:625



 1   1011 (9th Cir. 2009)(“To apply the doctrine in ‘extraordinary
 2   circumstances’ necessarily suggests the doctrine’s rarity.”).           A
 3   petitioner must establish that: (1) he has been pursuing his rights
 4   diligently; and (2) some extraordinary circumstance caused the
 5   delay.   Pace, 544 U.S. at 418.     This is a highly fact-dependent
 6   determination.   Spitsyn, 345 F.3d at 799.        Petitioner bears the
 7   burden to prove equitable tolling.      See Zepeda v. Walker, 581 F.3d
 8   1018, 1019 (9th Cir. 2009).        Petitioner must show that “‘the
 9   extraordinary circumstances were the cause of his untimeliness ...
10   and that the ‘extraordinary circumstances ma[de] it impossible to
11   file a petition on time.’” Ramirez v. Yates, 571 F.3d 993, 997 (9th
12   Cir. 2009)(citations omitted).          Petitioner must show that an
13   “external force” caused the untimeliness, rather than “oversight,
14   miscalculation or negligence.”     Waldron-Ramsey, 556 F.3d at 1011
15   (citation omitted); see also Holland, 560 U.S. at 651-52.
16
17        In the Objection, Petitioner contends that he is entitled to
18   equitable tolling based on the conduct of his attorney, Bernard J.
19
20   appeal of his state post-conviction petition until after the
     expiration of the statute of limitations, despite petitioner’s
21   repeated inquiries); Doe v. Busby, 661 F.3d 1001, 1012-15 (9th Cir.
     2011)(equitable tolling warranted where petitioner’s counsel failed
22   to file federal habeas petition after making numerous promises to
     timely file, did not return petitioner’s file until long after the
23
     statute of limitations had run, and petitioner was reasonably
24   diligent in pursuing his rights); and Bills v. Clark, 628 F.3d
     1092, 1098-1101 (9th Cir. 2010)(equitable tolling may be warranted
25   where mental impairment so severe that petitioner was unable
     personally either to understand the need to timely file or prepare
26   a habeas petition, and that impairment made it impossible under the
     totality of the circumstances to meet the filing deadline despite
27   petitioner’s diligence).
28                                      13
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 14 of 18 Page ID #:626



 1   Rosen.    Petitioner’s contention is based on the following: (1) on
 2   October 2, 1998, (the date on which the Los Angeles County Superior
 3   Court    sentenced    Petitioner),     his    counsel     prevented     him     from
 4   pursuing     an    appeal    by   telling     Petitioner,       in   response     to
 5   Petitioner’s inquiry about filing an appeal, that he not have a
 6   right to appeal based on his plea; (2) Petitioner was misled about
 7   his ability to appear when, on November 12, 2019, (in response to
 8   a letter from Petitioner dated November 7, 2019), his counsel wrote
 9   Petitioner    a    letter    stating   that   he   was    not   able   to    assist
10   Petitioner by providing an affidavit “pertaining to [a] colloquy of
11   {petitioner’s] request for an appeal back in 1998[]”                        because
12   counsel did not have any colloquy with Petitioner at any time
13   regarding a request for an appeal and there was no appeal “waiver”
14   in the signed plea agreement (Objection, Exhibit “C”); and (3)
15   after October 27, 1998, when Petitioner was extradited to Michigan,
16   (where he remained incarcerated until June 4, 2019), his counsel
17   “abandoned Petitioner by failing to notify him of any appeal
18   deadlines     or    post-conviction     remedies,        despite     Petitioner’s
19   inquiry.”    (See Objection at 1-4).
20
21            Here, Petitioner has not alleged any egregious or serious
22   acts by his attorney that would entitle him to equitable tolling.
23   See Holland, 560 U.S. at 652 (noting certain facts suggesting that
24   the petitioner’s counsel’s actions may have amounted to more than
25   simple negligence:          “[Counsel] failed to file Holland’s federal
26   petition on time despite Holland’s many letters that repeatedly
27   emphasized the importance of him doing so.                [Counsel] apparently
28
                                            14
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 15 of 18 Page ID #:627



 1   did not do the research necessary to find out the proper filing
 2   date, despite Holland’s letters that went so far as to identify the
 3   applicable legal rules.      [Counsel] failed to inform Holland in a
 4   timely manner about the crucial fact that the Florida Supreme Court
 5   had decided his case, again despite Holland’s many pleas for that
 6   information.    And [counsel] failed to communicate with his client
 7   over a period of years, despite various pleas from Holland that
 8   [counsel] respond to his letters.”); Gibbs v. LeGrand, 767 F.3d at
 9   886, n.6 (counsel’s failure to notify the petitioner of the state
10   supreme court’s denial of his appeal of his state post-conviction
11   petition until after the expiration of the statute of limitations,
12   and failure to communicate with the petitioner “over a period of
13   years,” despite the petitioner’s repeated inquiries, was egregious
14   conduct amounting to abandonment, and therefore constituted an
15   “extraordinary circumstance”); Spitsyn, 345 F.3d at 800 (“We have
16   not applied equitable tolling in non-capital cases where attorney
17   negligence has caused the filing of a petition to be untimely.”);
18   Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)(“We conclude
19   that . . . [petitioner’s counsel’s] negligence in general do[es]
20   not constitute extraordinary circumstances sufficient to warrant
21   equitable tolling.”).
22
23          While Petitioner admits he was able to contact his counsel in
24   2011   and   obtain   his   file   materials,   (see   Objection   at   4),
25   Petitioner fails to allege why he did not file belated appeal
26   pleadings and/or post-conviction pleadings at an earlier time.
27   Petitioner also fails to allege how his counsel’s likely conflict
28
                                          15
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 16 of 18 Page ID #:628



 1   with Petitioner’s present petition for resentencing (see Objection
 2   at 4, Exhibit “E” [letter from Deputy Alternate Public Defender
 3   Sara Forrest to Petitioner dated January 27, 2021]) affected
 4   Petitioner’s ability to file a federal habeas petition.                 Simply
 5   put, Petitioner has failed to show extraordinary circumstances
 6   beyond his control that made it impossible for him to file a timely
 7   federal habeas petition. See Gaston v. Palmer, 417 F.3d 1030, 1034
 8   (9th     Cir.   2005)(equitable   tolling        not   available   where    the
 9   petitioner failed to meet burden of showing a “causal connection”
10   between the petitioner’s self-representation and his inability to
11   file a timely federal habeas petition).
12
13           Moreover, Petitioner’s unsubstantiated contention that he is
14   entitled to equitable tolling based on prison issues (i.e., the
15   Michigan “prison law library failed to provide California law
16   materials and forms and books,” and the Michigan prison law library
17   did not have computers until approximately 2010 or 2011, Objection
18   at 2), is unavailing.     Petitioner has failed to meet his burden of
19   showing how those circumstances made it impossible for Petitioner
20   to file a timely federal habeas petition. See id.; Pelaya v. Cate,
21   2011 WL 976771, *7 (C.D. Cal. Jan. 18, 2011)(“[E]quitable tolling
22   . . .    is not warranted because of the petitioner’s allegations of
23   unspecified      lockdowns,   delays        in   obtaining   relevant      legal
24   documents, or an inability to physically access a law library, as
25   prisoners familiar with the routine restrictions of prison life
26   must take such matters into account when calculating when to file
27   a federal petition.”).
28
                                            16
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 17 of 18 Page ID #:629



 1         Similarly, any possible claim for equitable tolling based on
 2   Petitioner’s lack of understanding of the law also fails.              See
 3   Waldron-Ramsey, 556 F.3d at 1013 n.4 (“[We] have held that a pro se
 4   petitioner’s confusion or ignorance of the law is not, itself, a
 5   circumstance warranting equitable tolling.”); Rasberry v. Garcia,
 6   448 F.3d 1150, 1154 (9th Cir. 2006)(“[A] pro se petitioner’s lack
 7   of   legal   sophistication   is   not,   by   itself,   an   extraordinary
 8   circumstance warranting equitable tolling.”).
 9
10         In an attempt to bypass the statute of limitations hurdle,
11   Petitioner    is   claiming   a    “fundamental    constitutional     error
12   exception,” namely, when a trial court lacked jurisdiction over a
13   criminal case.     (See Opposition at 2-3).       However, Petitioner has
14   failed to cite, and the Court has been unable to locate, any
15   authority supporting such an exception for a state prisoner.
16
17         Because Petitioner has failed to demonstrate that he is
18   entitled to statutory or equitable tolling or that he is actually
19   innocent,10 the Court must find the First Amended Petition to be
20
           10
               A petitioner may claim actual innocence in an attempt to
21   bypass the statute of limitations hurdle.        See McQuiggin v.
22   Perkins, 569 U.S. 383, 386 (2013)(“We hold that actual innocence,
     if proved, serves as a gateway through which a petitioner may pass
23   whether the impediment is a procedural bar, as it was in Schlup and
     House, or, as in this case, expiration of the statute of
24   limitations.”).    Under the actual innocence exception to the
     statute of limitations, a petitioner must show that “‘in light of
25   the new evidence, no juror, acting reasonably, would have voted to
     find him guilty beyond a reasonable doubt.’” Id. (quoting Schlup
26   v. Delo, 513 U.S. 298, 329 (1995)); see House v. Bell, 547 U.S.
     518, 538 (2006)(“A petitioner’s burden at the gateway stage is to
27
                                                               (continued...)
28
                                          17
 Case 2:20-cv-11823-MCS-AS Document 20 Filed 04/28/21 Page 18 of 18 Page ID #:630



 1   untimely.
 2
 3                              IV.   RECOMMENDATION
 4
 5        For the foregoing reasons, IT IS RECOMMENDED that the Court
 6   issue an Order: (1) approving and accepting this Final Report and
 7   Recommendation; (2) granting Respondent’s Motion to Dismiss the
 8   First Amended Petition; (3) denying the First Amended Petition for
 9   Writ of Habeas Corpus; and (4) directing that judgment be entered
10   dismissing this action with prejudice.
11
12   DATED:    April 28, 2021
13                                                         /s/
                                                        ALKA SAGAR
14                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19        10
           (...continued)
     demonstrate that more likely than not, in light of the new
20   evidence, no reasonable juror would find him guilty beyond a
     reasonable doubt-or, to remove the double negative, that more
21   likely than not any reasonable juror would have reasonable
22   doubt.”). Here, Petitioner has not shown that the actual innocence
     exception to the statute of limitations applies to this case. (See
23   Objection at 4-5). Moreover, Petitioner has not even purported to
     make a showing of actual innocence, supported by new reliable
24   evidence. See Schlup, 513 U.S. at 324 (“To be credible, [a claim
     of actual innocence] requires petitioner to support his allegations
25   of constitutional error with new reliable evidence--whether it be
     exculpatory scientific evidence, trustworthy eyewitness accounts,
26   or critical physical evidence--that was not presented at trial.”).
27
28
                                         18
